        Case 1:19-cr-00133-DCN Document 44 Filed 07/29/20 Page 1 of 11




                         UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                                 Case No. 1:19-cr-00133-DCN
                  Plaintiff,
                                                 MEMORANDUM DECISION AND
        v.                                       ORDER

 ISMAEL RODRIGUEZ,

                   Defendant.



                                   I. INTRODUCTION

       Pending before the Court is the Government’s Motion for Reconsideration (Dkt. 40)

of the Court’s July 9, 2020 Memorandum Decision and Order Granting in Part and Denying

in Part Defendant Ismael Rodriguez’s Motion to Suppress (“Suppression Order”) (Dkt. 39).

Having review the record and briefs, the Court finds that the facts and legal arguments are

adequately presented. Accordingly, in the interest of avoiding delay, and because the Court

finds the decisional process would not be significantly aided by oral argument, the Court

will decide the Motion without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). For

the reasons explained below, the Court DENIES the Motion.

                                   II. BACKGROUND

       The facts of this case are well known to the parties and are set forth in detail in the

Court’s Suppression Order. Relevant to the instant Motion for Reconsideration, the

Suppression Order granted Rodriguez’s Motion to Suppress to the extent he sought


MEMORANDUM DECISION AND ORDER - 1
         Case 1:19-cr-00133-DCN Document 44 Filed 07/29/20 Page 2 of 11




suppression of contraband located on his person. 1 The Court denied suppression of

evidence located inside of Rodriguez’s car. The Court issued the Suppression Order after

the Motion to Suppress was fully briefed, and after an evidentiary hearing was held on May

27, 2020. Following the evidentiary hearing, counsel for the Government and for

Rodriguez also submitted closing arguments via simultaneously filed briefs. Dkt. 37; Dkt.

38.

        In its Supplemental Brief in Opposition to Defendant’s Motion to Suppress

(“Closing Brief”) the Government argued evidence officers found in Rodriguez’s pockets

should be admitted under the inevitable discovery doctrine. Dkt. 37. The Government

suggested officers would have inevitably transported Rodriguez to the police station for a

drug recognition evaluation and, to do so, would have searched Rodriguez’s person, even

if officers hadn’t discovered contraband on Rodriguez’s person through their unlawful

expansion of a search executed pursuant to Terry v. Ohio, 392 U.S. 1 (1968). Id, at 3. The

Government seeks reconsideration of the Court’s rejection of this theory and suggests the

Court either misconstrued or ignored the Government’s inevitable discovery argument.

Dkt. 40, at 2 n. 2; Dkt. 43, at 2. The Government requests that the Court consider whether

a de facto arrest 2 for driving under the influence was inevitable and would have inevitably

led to discovery of the items in Rodriguez’s pockets. Dkt. 40, at 2.


1
  The Court also suppressed statements Rodriguez made to the police on the day of and the day after his
arrest. Dkt. 39, at 21–23, 39–41. The Government does not seek reconsideration of this portion of the
Suppression Order.
2
  The Supreme Court has held a Terry stop becomes so intrusive as to constitute a de facto arrest when a
suspect is removed from the site of the investigation to the police station. Dunaway v. New York, 442 U.S.



MEMORANDUM DECISION AND ORDER - 2
         Case 1:19-cr-00133-DCN Document 44 Filed 07/29/20 Page 3 of 11




        Given the potential ambiguity in distinguishing between the investigation that

actually occurred in this case and an investigation that purportedly would have occurred

had officers not illegally searched Rodriguez’s pockets, a brief timeline is necessary. As

highlighted in the Suppression Order, it is undisputed that Corporal Douglas Kern lawfully

stopped Rodriguez and initiated a Terry search due to Rodriguez’s suspicious conduct. Dkt.

39, at 12. Similarly, it is undisputed that Officer William Koho went beyond the legitimate

scope of Terry by reaching directly into Rodriguez’s right front and back pockets. Id. Koho

discovered a large roll of cash in Rodriguez’s right front pocket, which he showed to Kern.

Kern then obtained Rodriguez’s consent to search his left pocket and pulled out a large bag

of heroin. Upon viewing the heroin, Kern arrested Rodriguez for possession of a controlled

substance. Dkt. 36, at 40:13–21

        The Court determined Rodriguez’s consent to search his left pocket was tainted by

the illegal search of his right pocket and suppressed the heroin. Dkt. 39, at 15–16. However,

after Rodriguez was arrested, officers later conducted a canine sniff of his vehicle and

obtained a positive alert. Officers searched the car and discovered a stolen firearm and

several pounds of methamphetamine. Although Rodriguez moved to suppress such

evidence, the Court determined the canine sniff was not the fruit of the illegal search, and,




200, 216 (1979); see also Florida v. Royer, 460 U.S. 491, 503 (1983) (finding an investigative detention
became so intrusive as to constitute a de facto arrest when police moved the suspect from an airport
concourse to a DEA interrogation room).




MEMORANDUM DECISION AND ORDER - 3
         Case 1:19-cr-00133-DCN Document 44 Filed 07/29/20 Page 4 of 11




even if it was, that the canine sniff would have been inevitably occurred absent the illegal

search. 3 Id. at 23–32.

        The Government’s inevitable discovery argument involves a different timeline.

Under its theory, even if the heroin had been not discovered through the illegal expansion

of Terry, Rodriguez’s suspicious behavior gave Koho probable cause to transport

Rodriguez to the police station for a full drug recognition evaluation. Dkt. 37, at 3. The

Government argued that to transport him to the station, officers would have handcuffed

Rodriguez, searched him, and placed him in the back of the patrol vehicle. Id. Importantly,

the Government suggested officers would have searched Rodriguez incident to his de facto

arrest for driving under the influence. Id. at 4. Although the Government contended officers

would also have called for a canine unit and searched Rodriguez’s vehicle, it argued the

heroin would have been discovered through a search incident to Rodriguez’s arrest for

driving under the influence, and not through a search incident to arrest for possession of

the contraband located in his car. Id.; see also Dkt. 39, at 33–34. Thus, under the

Government’s theory, Rodriguez would have been transported to the police station and his

person searched before the canine sniff and search of his vehicle.

                                    III. LEGAL STANDARD

        While the Federal Rules of Criminal Procedure do not explicitly address motions

for reconsideration, the Ninth Circuit has held parties may seek reconsideration in the




3
 The latter conclusion was supported by Kern and Koho’s testimony during the evidentiary hearing. Id. at
31–32.



MEMORANDUM DECISION AND ORDER - 4
           Case 1:19-cr-00133-DCN Document 44 Filed 07/29/20 Page 5 of 11




criminal context. United States v. Martin, 226 F.3d 1042, 1047 n. 7 (9th Cir. 2000). In both

civil and criminal cases, reconsideration is an “extraordinary remedy, to be used sparingly

in the interests of finality and conservation of judicial resources.” Carroll v. Nakatani, 342

F.3d 934, 945 (9th Cir. 2003); United States v. Rodriguez-Vasquez, 4. F. Supp. 3d 1146,

1156 (N.D. Cal. 2013).

        Generally, reconsideration is appropriate if the district court is presented with newly

discovered evidence, committed clear error, the initial decision was manifestly unjust, or

if there is an intervening change in controlling law. Rodriguez-Vasquez, 4 F. Supp. 3d at

1156 (quoting School Dist. No. 1J, Multnomah Cty. Or. v. ACandS, Inc., 5 F.3d 1255, 1263

(9th Cir. 1993)). In addition, a district court has inherent authority to modify, alter, or

revoke non-final orders. United States v. Villapudua-Perada, 896 F.2d 1154, 1156 (9th Cir.

1990). 4

                                          IV. ANALYSIS

        The Government contends that the Court ignored or misunderstood the

Government’s argument that Rodriguez would have been inevitably searched because

officers had probable cause to transport him to the police station for a full drug recognition

evaluation—a de facto arrest. The Government suggests that this is the type of unusual

circumstance in which a court should reconsider or clarify its order. However, the Court



4
  Allowing reconsideration of non-final orders—such as orders issued on motions to suppress—furthers
the policy favoring judicial economy. United States v. Jones, 608 F.2d 386, 390 n. 2 (9th Cir. 1979). The
Supreme Court has indicated that it prefers reconsideration over appeal because plenary consideration of
an issue by an appellate court ordinarily requires more time than is required if district courts have the
opportunity to promptly correct their own alleged errors. United States v. Dieter, 429 U.S. 6, 8 (1976).



MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cr-00133-DCN Document 44 Filed 07/29/20 Page 6 of 11




both addressed and rejected the Government’s inevitable discovery argument in its

Suppression Order.

       Because officers would not have had probable cause to transport Rodriguez to the

police station for a drug recognition evaluation absent the discovery of heroin in his pocket

or any further investigation, a de facto arrest would not have been lawful had it inevitably

occurred shortly after Rodriguez was stopped. Thus, the Court held “[w]hile officers had

reasonable suspicion—independent from the illegal search—to stop Rodriguez and to

remove him to the back of Koho’s police car while they ran a canine around his vehicle,

they lacked probable cause to take him to the police station until they searched his vehicle

after obtaining the positive canine alert.” Dkt. 39, at 35. The Government suggests the

Court only held that officers lacked probable cause to arrest Rodriguez for possessing

controlled substances until they searched his vehicle, and not that they lacked probable

cause to take Rodriguez to the police station for a full drug recognition evaluation. The

Court’s use of the phrase “they lacked probable cause to take him to the police station” was

a direct reference to the Government’s theory that to obtain further evidence of the crime

of driving under the influence, “Officer Koho would have transported Defendant to the

police station for a full drug recognition evaluation.” Dkt. 37, at 3 (emphasis added).

       The Court specifically stated that the Fourth Amendment does not permit the

involuntary removal of a suspect to a police station and his detention there for investigative

purposes absent probable cause or judicial authorization. Dkt. 39, at 34 (quoting Hayes v.

Florida, 470 U.S. 811, 815 (1985). The Court further held that while “officers had

reasonable suspicion to order a canine sniff independent from the heroin, they lacked


MEMORANDUM DECISION AND ORDER - 6
        Case 1:19-cr-00133-DCN Document 44 Filed 07/29/20 Page 7 of 11




probable cause to arrest Rodriguez until after they searched his vehicle and located the

contraband therein.” Id. Such findings were an express holding that officers lacked

probable cause to remove Rodriguez to the police station for a full drug recognition

evaluation at the time the Government suggested they would have done so, i.e., before the

canine sniff and before officers discovered the contraband in Rodriguez’s car.

       The Court explained that because the Government argued that “Rodriguez would

have inevitably been taken to the police station and searched without probable cause, rather

than that he would have been arrested and searched because officers would have obtained

probable cause to arrest him through the search of his vehicle, the Court declines to further

address the issue of whether officers would have inevitably discovered the heroin on

Rodriguez’s person in a search incident to arrest due to the contraband discovered in his

vehicle.” Dkt. 39, at 35 (emphasis in original). The Court perhaps could have more clearly

stated that while the Government suggested in its Closing Brief that the officers had

probable cause to take Rodriguez to the police station for a drug recognition evaluation,

transport to the police station would have been without probable cause at the time the

Government contended it would have occurred. To the extent this finding was unclear, the

Court clarifies that officers lacked probable cause to transport Rodriguez to the police

station before conducting any additional investigation in the field or discovering

contraband in his car.

       The Government does not set forth any factual disagreement with the Court’s

finding that officers lacked probable cause to take Rodriguez to the police station. Nor does

the Government identify a single case—in its initial briefing on the Motion to Suppress,


MEMORANDUM DECISION AND ORDER - 7
          Case 1:19-cr-00133-DCN Document 44 Filed 07/29/20 Page 8 of 11




Closing Brief, Motion for Reconsideration, or Reply in support of the Motion for

Reconsideration—holding that facts similar to those in this case established probable cause

for a DUI arrest. See generally, Dkt. 23, Dkt. 37; Dkt. 40; Dkt. 43. 5

        Given the factors highlighted in the Suppression Order (Dkt. 39, at 26–32), the

officers obtained reasonable suspicion that Rodriguez was under the influence of an

intoxicant during the lawful portion of the Terry stop. Significantly, where officers have

reasonable suspicion of a crime, the investigative methods employed to confirm such

suspicion “should be the least intrusive means reasonably available to verify or dispel the

officer’s suspicion in a short period of time.” Florida v. Royer, 460 U.S. 491, 500 (1983).

“Field sobriety tests are the least intrusive means of effectively verifying or dispelling an

officer’s reasonable suspicion” of the crime of driving under the influence. 6 State v.

Ferreira, 988 P.2d 700, 709 (Idaho Ct. App. 1999). Field sobriety tests are “designed and

administered to avoid the shortcomings of casual observation and are premised upon the


5
  In its Closing Brief, the Government cited United States v. Baron, 860 F. 2d 911, 914–15 (9th Cir. 1988)
in support of its inevitable discovery argument. In Baron, the Ninth Circuit determined officers had
probable cause to arrest the defendant for possession of drugs. Both the crime and the facts at issue in Baron
are entirely distinguishable from those here. DEA agents in Baron intercepted a package containing a large
amount of cocaine, along with four stuffed animals, from the United Parcel Service. The agents replaced
most of the cocaine with a cocaine substitute, sewed an electronic beeper tracking device into one of the
stuffed animals, and arranged a controlled delivery of the package to the addressee, Joseph Paliafito. Id. at
912. The Ninth Circuit held DEA agents had probable cause to arrest defendant because they had seen her
two days prior with Paliafito and another co-defendant; Paliafito had gone to his apartment immediately
after the package was delivered and then promptly to defendant’s apartment after opening the package;
defendant was with the co-defendant when the co-defendant apparently recognized officers surveilling
Paliafito’s apartment and alerted Paliafito to the fact that they were being watched; and defendant was in
Paliafito’s apartment when the beeper suddenly stopped transmitting because it was destroyed. Id. at 917.
Clearly, none of these factors are analogous to the circumstances at issue in this case.
6
  A canine sniff is also much less intrusive than a typical search. United States v. Place, 462 U.S. 696, at
707 (9th Cir. 1983). However, as noted, the Government didn’t suggest that officers would have conducted
a canine sniff of Rodriguez’s vehicle prior to removing him to the station for a drug recognition evaluation.



MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cr-00133-DCN Document 44 Filed 07/29/20 Page 9 of 11




relationship between intoxication and the externally manifested loss of coordination it

causes.” Id. (citation omitted). It is undisputed that the officers did not administer a field

sobriety test in this case. Nor did the Government offer any testimony to explain why a

field sobriety test was not or could not have been administered prior to transporting

Rodriguez to the station for a full drug recognition evaluation. The Court thus rejects the

Government’s contention that Rodriguez would have been lawfully transported to the

station in the absence of any less-intrusive means to dispel officers’ reasonable suspicion.

       Further, it is important to note that the precise issue before the Court was not

whether transport to the police station would have been constitutional, but instead whether

officers would have inevitably transported Rodriguez to the police station for a drug

recognition evaluation under the inevitable discovery doctrine. To be sure, officers did not

transport Rodriguez to the police station for a full drug recognition evaluation. Instead,

they arrested Rodriguez for possessing heroin they discovered through an unconstitutional

search of his pockets. While the Government argued officers would have inevitably

conducted a full drug recognition evaluation at the police station even if they had not

discovered the heroin, this conclusion was not supported by the record.

       First, as the Court explained in the Suppression Order, the inevitable discovery

doctrine allows introduction of illegally obtained evidence “if the government can show by

a preponderance of the evidence that the tainted evidence would have inevitably been

discovered through lawful means.” Dkt. 39, at 10 (quoting United States v. Ramirez-

Sandoval, 872 F.2d 1392, 1396 (9th Cir. 1989)). The Supreme Court has instructed that the

inevitable discovery doctrine cannot rely on “speculative elements,” and that its application


MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cr-00133-DCN Document 44 Filed 07/29/20 Page 10 of 11




must turn “on demonstrated historical facts capable of ready verification or

impeachment[.]” Nix v. Williams, 467 U.S. 431, 44 n. 5 (1984). During the evidentiary

hearing, the Government did not offer testimony to establish that transport to the police

station was required under the procedures of the Nampa Police Department. There was no

reference to any specific policy of the Nampa Police Department that requires transport to

the police station for a drug recognition evaluation.

       Second, as Rodriguez argued, in Idaho, arrest for misdemeanor offenses such as

driving under the influence is discretionary. Dkt. 38, at 7 (citing Idaho Code § 19-603); see

also Olguin v. City of Burley, 810 P.2d 255, 258–59 (1991) (stating Idaho law does not

require officers to arrest for driving under the influence). The Government did not

introduce any evidence to suggest that the Nampa Police Department somehow limits this

discretion. Application of the inevitable discovery doctrine under such circumstances

would have been inappropriate. United States v. Bonner, 393 F. Supp. 3d 1063, 1075 (D.

Or. 2019) (“Because the Court finds that the police had discretion in determining how to

respond to Dollar’s request for repossession of the rental car, the Court rejects the

Government’s premise for why the discovery of evidence was inevitable.”).

       In sum, officers lacked probable cause to transport Rodriguez to the police station

in the absence of discovering the heroin or conducting any further investigation, and the

Government did not show that the evidence on Rodriguez’s person would have been

discovered if the investigation had unfolded in a drastically different fashion. The Court

accordingly rejects the Government’s argument that the heroin would have been inevitably




MEMORANDUM DECISION AND ORDER - 10
       Case 1:19-cr-00133-DCN Document 44 Filed 07/29/20 Page 11 of 11




discovered if Rodriguez had been transported to the police station for a full drug

recognition evaluation and denies the Motion for Reconsideration.

                                      V. ORDER

      NOW, THEREFORE, IT IS HEREBY ORDERED:

      1.     The Government’s Motion for Reconsideration (Dkt. 40) is DENIED.


                                               DATED: July 29, 2020


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 11
